Citation Nr: 0120255	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  95-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a neck disorder.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a gastrointestinal 
disorder.  

6.  Entitlement to service connection for migraine headaches.  

7.  Entitlement to an increased rating for postoperative 
residuals of a right knee injury, currently rated 10 percent 
disabling.  



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1984 
to March 1994.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The case was remanded to the RO in 
August 1996 in order to permit the appellant to obtain a new 
representative if that was her desire and to obtain 
additional evidence.  Because the notification to the 
appellant as to the August 1996 remand was apparently not 
received by her, the case was remanded again in December 1998 
for the purpose of having the RO make another attempt to 
locate her in order to schedule her for an examination, and 
to obtain additional medical evidence.  


FINDINGS OF FACT

1.  A chronic left knee disorder is not shown to have been 
manifested in service.  

2.  The appellant is not shown to have a left knee disorder 
that is causally or etiologically related to her service-
connected postoperative residuals of a right knee injury.  

3.  A low back disorder was not manifested in service.  

4.  A chronic neck disorder was not manifested in service.  

5.  Tinnitus was not manifested in service.  

6.  A chronic gastrointestinal disorder was not manifested in 
service.  

7.  The appellant is not shown to have a gastrointestinal 
disorder that is causally or etiologically related to her 
service-connected postoperative residuals of a right knee 
injury.  

8.  A migraine headache disorder was not manifested in 
service.  

9.  Postoperative residuals of a right knee injury are 
manifested by not more than slight instability, and by mild 
pain associated with slight limitation of motion.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a left knee injury were not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303(b) & (d) (2000).  

2.  The appellant does not have a left knee disorder that is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §  5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (2000)

3.  A low back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303(d) (2000).  

4.  A chronic neck disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303(b) & (d) (2000).  

5.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303(d) (2000).  

6.  A chronic gastrointestinal disorder was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303(b) & (d) (2000).  

7.  The appellant does not have a gastrointestinal disorder 
that is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §  5107 (West 1991); 
38 C.F.R. § 3.310(a) (2000)

8.  A migraine headache disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (2000).  

9.  A rating greater than 10 percent for postoperative 
residuals of a right knee injury is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5257, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that she has residuals of a left knee 
injury, a low back disorder, a neck disorder, tinnitus, 
gastroenteritis, and migraine headaches, and that each of 
those disabilities had its origin in service.  She claims in 
her Substantive Appeal, dated in February 1995, that her 
tinnitus resulted from exposure to acoustic trauma in 
service.  In a March 1994 statement, she indicated that her 
left knee disability resulted from not being able to put very 
much weight on her right knee.  She also contends in her 
February 1995 Substantive Appeal that her gastrointestinal 
disability has developed as a consequence of the medications 
she has taken for her painful knees over the years.  She 
argues that her service-connected postoperative residuals of 
a right knee injury are more severely disabling than 
currently evaluated, thereby warranting a higher rating.  

The Board finds that the January 1995 Statement of the Case 
has provided the appellant with sufficient notification as to 
what evidence is necessary to establish service connection 
for residuals of a left knee injury, a low back disorder, a 
neck disorder, tinnitus, gastroenteritis, and migraine 
headaches, and to establish entitlement to a higher rating 
for postoperative residuals of a right knee injury.  
Additionally, the Board notes that (1) several attempts by 
the RO to contact the appellant have all failed, (2) the VA 
Medical Center in Gainesville, Florida, has been unable to 
contact her since her last treatment there on November 1, 
1995, (3) a family friend and contact, Jennifer Dicks, has 
stated that she has not heard from the appellant in about ten 
years and has no idea where she is, and (4) attempts to find 
her by searching phone listings of the cities where she had 
resided, as well as a full state search, has not been 
successful in locating the appellant.  The RO also notes that 
the appellant has not had a representative since AMVETS 
revoked their representation on July 29, 1996.  Given these 
facts, the Board concludes that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103(a).  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655(b).  

1.  Residuals of a Left Knee Injury

Service medical records show that the appellant was treated 
for a bruised left knee in August 1986.  Subsequently dated 
service medical records show no further complaint or finding 
related to any left knee disability.  

At an April 1994 VA medical examination, the appellant 
reported that she had developed pain on the outside of her 
left knee and had been told that it was due to her favoring 
her right knee.  She indicated that there was no history of 
specific injury to the left knee.  She stood erect with 
normal posture and demonstrated no measurable degree of 
physical impairment as to the left knee.  An X-ray of the 
left knee showed no significant bone or joint abnormality.  
The impression was that the appellant had multiple subjective 
complaints from incidental injuries with no measurable degree 
of physical impairment.  

The appellant was subsequently seen at a VA medical facility 
on July 23, 1994, with a complaint of pain and swelling in 
her left knee after feeling something "pop" Saturday night 
(four days before).  A follow-up visit on August 3, 1994, 
noted that she had fallen ten days before and twisted her 
left knee.  Tenderness and effusion were noted, and the 
impression was a sprained left knee.  

A March 1995 VA outpatient record noted a history of left 
knee pain since a "June" 1994 fall in which she hit the 
knee head on.  An April 1995 VA medical examination report 
noted the appellant's history of left knee disability since a 
fall down some stairs a years before, after her separation 
from service.  

Although there is evidence of record that shows the appellant 
has been treated for left knee disability since service, 
there is no competent medical evidence of record that links 
any current left knee disability to the single treatment for 
a left knee bruise in 1986.  Not only was there no further 
complaint or finding of left knee disability during the 
appellant's remaining eight years in service, the postservice 
evidence indicates that her current left knee problems stem 
from a left knee injury sustained in July 1994, three month 
after service.  Nor is there any competent medical evidence 
that relates her current left knee disability to her service-
connected right knee disability.  In the absence of any 
continuity of symptomatology from the left knee bruise in 
1986 to the left knee injury in July 1994, or of an 
etiological relationship between the service-connected right 
knee disability and any current left knee disability, the 
Board is unable to identify a basis to grant service 
connection for residuals of a left knee injury, either on a 
direct basis or on a secondary basis.  

II.  A Low Back Disorder

Review of the service medical records does not reveal any 
complaint or finding of a low back disorder.  

At the April 1994 VA examination, the appellant gave a 
history of twisting her back in training during service, 
which caused sudden pain, but she further stated that her 
back hadn't bothered her lately.  She stood erect with normal 
posture and demonstrated no measurable degree of physical 
impairment as to her low back.  The impression from the 
examiner was that the appellant had multiple subjective 
complaints from incidental injuries with no measurable degree 
of physical impairment.  

As the evidence of record does not show that a low back 
disorder was manifested in service, or that there is 
competent medical evidence showing that the appellant 
currently has a low back disorder that is etiologically 
related to service, the Board is unable to identify a basis 
to grant service connection for a low back disorder.  

III.  A Neck Disorder

Service medical records show that the appellant was treated 
for neck strain with spasm in September and October 1993.  

At the April 1994 VA examination, she reported having 
experienced a sudden snapping sensation in her neck when she 
turned it to extremes on one occasion, which had resulted in 
some muscle spasm ever since.  The examiner noted that she 
stood erect with normal posture and demonstrated no 
measurable degree of physical impairment as to her neck.  The 
impression was that the appellant had multiple subjective 
complaints from incidental injuries with no measurable degree 
of physical impairment.  

While the evidence shows the appellant was treated for neck 
strain on two occasions in service and currently complains of 
some muscle spasm in the neck, there is no competent medical 
evidence of record that links any current neck disability to 
the treatment for neck strain in September and October 1993.  
In the absence of competent medical evidence identifying any 
current neck disability related to the neck strain in 
service, the Board is unable to identify a basis to grant 
service connection for a neck disorder.  

IV.  Tinnitus

Service medical records show no complaint or finding of 
tinnitus.  The initial complaint of tinnitus was made by the 
appellant at April 1994 VA audio-ear and audiological 
examinations, which she attributed to exposure to loud noises 
in service.  

Notwithstanding the appellant's complaints of tinnitus since 
service, because of the absence of any complaint or finding 
of tinnitus in service, and any competent medical evidence 
linking the current tinnitus to service, the Board is unable 
to identify a basis to grant service connection for tinnitus.  

V.  A Gastrointestinal Disorder

Service medical records show that the appellant was treated 
on several occasions (at least five) for 
stomach/gastrointestinal complaints during her 9 and 1/2 
years of active duty.  However, there is no postservice 
medical evidence showing that the appellant has a chronic 
gastrointestinal disorder.  The Board notes that the 
appellant failed to appear for a scheduled VA 
gastrointestinal examination.  

As there is no competent medical evidence showing that the 
appellant has a gastrointestinal disorder that is 
etiologically related to the occasional gastrointestinal 
problems treated in service, the Board is unable to identify 
a basis to grant service connection for a gastrointestinal 
disorder.  

VI.  Migraine Headaches

Service medical records do not show any complaint or finding 
of a headache disorder.  The first complaint of headaches was 
recorded at the April 1994 VA examination when the appellant 
reported recurrent headaches associated with stiffness and 
discomfort in her neck.  The Board notes that the appellant 
failed to appear for a scheduled VA neurological examination.  

In the absence of competent medical evidence showing that the 
appellant has a headache disorder that is related to service, 
the Board is unable to identify a basis to grant service 
connection for a migraine headache disorder.  


VII.  Postoperative Residuals of a Right Knee Injury

Service medical records show that the appellant was treated 
for right knee disability on many occasions, including 
several surgical procedures.  In November 1990, the right 
lateral meniscus was repaired and the right anterior cruciate 
ligament reconstructed.  She had subsequent diagnostic 
arthroscopy, debridement of the patellofemoral joint, lysis 
of adhesions, and removal of hardware from the knee in April 
1992.  She complained of right knee stiffness in July 1992, 
for which the impression was patellofemoral syndrome.  In May 
1993, she again underwent arthroscopic surgery on her right 
knee, which included debridement and lysis of adhesions.  She 
continued to receive right knee treatment between May and 
December 1993.  Evaluation of the right knee in October 1993 
revealed the following findings: range of motion from 5 to 
135 degrees; no effusion; negative Lachman's and pivot shift; 
stability to varus and valgus stress; a positive patellar 
grind; mild quadriceps atrophy; and a normal Q angle.  

A March 1994 VA outpatient record showed that the appellant 
complained of right knee pain (medial and lateral patella) 
and instability descending stairs.  

At the April 1994 VA examination, she indicated that she had 
sustained a torn anterior cruciate ligament in her right knee 
during training and had undergone multiple surgeries on the 
knee.  She reported that she currently wore a Velcro hinge 
and knee support, particularly when she walked, but did not 
use it around the house and stated that she still had pain 
and limitation on motion in the right knee.  Evaluation of 
the right knee revealed that the appellant was wearing a 
Velcro strap, hinge gauze and that she walked with a slight 
limp on the right.  Multiple incisional scars were noted 
about the right knee with some limited motion because of 
apparent discomfort.  She demonstrated marked voluntary 
guarding on flexion, which was to 90 degrees, while extension 
was to within 5 degrees of neutral.  The right knee joint was 
considered otherwise stable, with no evidence of ligamentous 
instability or internal derangement.  An X-ray of the right  
knee showed postoperative changes in the right distal femur 
and proximal tibia, with no other significant bone or joint 
abnormality.  The impression was status post repair of the 
anterior cruciate ligament of the right knee with a moderate 
degree of physical impairment of the right lower extremity.  

At an April 1995 VA medical examination, the appellant 
reported that she continued to experience some pain and 
limitation of motion in the right knee and wore a Velcro knee 
splint.  She stood erect with normal posture and walked with 
a normal gait while wearing a hinged Velcro knee splint on 
the right and an elastic knee cage on the left.  There was a 
two-inch atrophy of the quadriceps muscle on the right 
compared to the left.  Flexion in the right knee was from 5 
degrees to 140 degrees with mild discomfort at the extremes 
in both ranges but no evidence  of ligamentous instability or 
internal derangement.  She was able to flex from the neutral 
position to 150 degrees with no apparent discomfort.  The Q 
angle was slightly increased, but the patella tracked quite 
well.  There was no evidence of ligamentous instability or 
internal derangement.  The impression was postoperative 
anterior cruciate ligament reconstruction of the right knee.  

Service connection was granted for postoperative residuals of 
a right knee injury by an October 1994 rating decision, which 
assigned a 10 percent rating under Diagnostic Code 5257 from 
March 22, 1994.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
severe, a 20 percent evaluation when moderate, and a 
10 percent evaluation when slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  As the VA examinations in April 1994 
and April 1995 did not reveal evidence of ligamentous 
instability or internal derangement, the Board finds that the 
appellant does not have moderate instability or subluxation 
so as to warrant a rating greater than 10 percent under 
Diagnostic Code 5257 for her right knee disability.  

The Board has considered whether the appellant is entitled to 
a higher rating for her right knee disability on the basis of 
limitation of motion.  Under Diagnostic Code 5260, limitation 
of knee flexion is assigned a 30 percent evaluation when the 
limitation is to 15 degrees, a 20 percent evaluation when 
limitation is to 30 degrees, a 10 percent evaluation when 
limitation is to 45 degrees, and a noncompensable evaluation 
when limitation is to 60 degrees.  Under Diagnostic Code 
5261, limitation of knee extension is assigned a 50 percent 
evaluation when the limitation is to 45 degrees, a 40 percent 
evaluation when the limitation is to 30 degrees, a 30 percent 
evaluation when the limitation is to 20 degrees, a 20 percent 
evaluation when limitation is to 15 degrees, a 10 percent 
evaluation when limitation is to 10 degrees, and a 
noncompensable evaluation when limitation is to 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Because the 
clinical findings demonstrate that flexion in the right knee 
is to 140 degrees while extension is to within 5 degrees of 
full, a higher rating for the right knee disability is not 
warranted on the basis of limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of mild discomfort at the 
extremes of flexion and extension in her right knee, the 
Board does not find that such discomfort has resulted in 
functional disability in excess of that contemplated in the 
10 percent evaluation already assigned.  The evidence 
indicates that the range of motion in the knee is fairly 
good, and that she has not reported any episodes of 
dislocation or recurrent subluxation involving the knee.  
Hence, the Board does not find that a higher disability 
evaluation is warranted for the appellant's right knee 
disability on the basis of functional disability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent evaluation for her 
postoperative residuals of a right knee injury by the October 
1994 rating decision, and her current appeal was based on 
that rating, the Board must consider staged ratings under 
Fenderson.  However, the clinical findings presented in this 
case do not show that the appellant has a degree of 
instability or limitation of motion associated with her right 
knee disability so as to warrant a rating greater than 10 
percent at any time since service.  



ORDER

Service connection is denied for residuals of a left knee 
injury, a low back disorder, a neck disorder, tinnitus, 
gastroenteritis, and migraine headaches.  

An increased rating for residuals of a right knee injury is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

